Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	During a telephone conversation with Barry Winkler on 20 July 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.

2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 1-17, drawn to an agricultural vehicle control system, comprising: a forward looking condition sensor that, as the vehicle is performing an operation, senses a future condition that the vehicle will encounter in performing the operation and generates a forward-looking sensor signal based on the sensed future condition; a current vehicle sensor that senses a current vehicle operating characteristic and generates a current condition sensor signal indicative of the current vehicle operating characteristic; a predictive vehicle model that models the agricultural 
II.	Claims 18-20, drawn to a computer system, comprising: map ingestion logic that receives a map of a field on which an agricultural operation is to be performed; a plant model that receives a proposed trajectory of an identified agricultural machine through the field to perform the agricultural operation and generates, based on a control strategy, a policy map indicative of machine control settings for the agricultural machine along the proposed trajectory, to perform the agricultural operation; and a policy map suggestion system that modifies the policy map based on operational constraints of the agricultural machine.



3.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as modelling the agricultural vehicle in performing the operation; generating an expected vehicle response output indicative of expected vehicle response characteristics; obtaining policy map values indicative of a machine trajectory and machine settings for the agricultural vehicle, at different locations along the machine trajectory; and/or determining whether an adjustment is to be made to the policy map values based on the expected vehicle response output, and generating an adjustment output based on the determination.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  


(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

6.	Claims 1-5, 8-14, and 17 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schulz et al. (German Patent Publication # 10 2017 221 134, see also corresponding U.S. Patent Application Publication # 2020/0278680)

Regarding claims 1 and 9-10, Schulz discloses an agricultural vehicle control system (fig 1, P10, 25-26, etc), comprising: 
a forward looking condition sensor (fig 1:10, P26) that, as the vehicle is performing an operation (P25: manually controlled, (partially) automated, (partially) autonomous, during driving to process a landscape surface), senses a future condition that the vehicle will encounter in performing the operation (P24: uneven ground, future or preceding lane) and generates a forward-looking sensor signal based on the sensed future condition (fig 1: 10, P24-26); 
a current vehicle sensor that senses a current vehicle operating characteristic (P11, 17, 19) and generates a current condition sensor signal indicative of the current vehicle operating characteristic (P11, 17, 19); 
a predictive vehicle model that models the agricultural vehicle in performing the operation (fig 1: 20, P12, 14, 26: prediction device) and that receives the forward looking sensor signal (fig 1: 20, P26), the current condition sensor signal, and control values (P11, 17, 19) used to generate control signals (P11, 17, 19)  to control a set of controllable subsystems on the agricultural vehicle (P15) to perform the operation (P15), and generates an expected vehicle response output (P15) indicative of expected vehicle response characteristics (P15); 

a selector that selects control values based on the adjustment output (P43); and 
a control signal generator that generates the control signals based on the control values (P43).  

Regarding claims 2 and 11, Schulz further discloses a user interface system configured to detect an operation user input indicative of the operation and a location input indicative of a location where the agricultural vehicle is to perform the operation (P25, etc: manual).  

Regarding claims 3 and 12, Schulz further discloses that the policy map corresponds to the agricultural vehicle, the operation and the location (P33, 36, etc: maps). 
 
Regarding claims 4 and 13, Schulz further discloses a policy map accessing component configured to access the policy map corresponding to the agricultural vehicle, the operation, and the location (P33, 36, etc: maps).  

Regarding claims 5 and 14, Schulz further discloses that the adjustment component comprises: a control value identifier that identifies, from the policy map, trajectory values and settings values to be used by the agricultural vehicle over a time horizon, in performing the operation, based on a speed of the agricultural vehicle (P33, 36, etc: maps).  

Regarding claims 8 and 17, Schulz further discloses that the control signal generator is configured to generate control signals to control a controllable subsystem on an implement connected to the vehicle (P12, 15, etc).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.


8.	Claims 6-7 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (German Patent Publication # 10 2017 221 134, see also corresponding U.S. Patent Application Publication # 2020/0278680).

Regarding claims 6 and 15, Schulz does not disclose that the adjustment component is configured to apply a cost function to a plurality of different possible adjustments to optimize a set of criteria, given an operator selected control strategy, and to generate the adjustment output based on a result of applying the cost function to the plurality of different possible adjustments.
However, it is well known in the art to apply a cost function to a plurality of parameters to optimize a set of criteria, and to generate the output based on a result of applying the cost function to the plurality of different possible parameters.
It would have been obvious before the effective filing date of the claimed invention to modify Schulz to apply a cost function to a plurality of adjustments to optimize a set of criteria, as well known in the art, in order to optimize the adjustments to minimize the cost, with predictable results.    

Regarding claims 7 and 16, Schulz does not disclose that the selector is configured to select the control values based on the possible adjustment with a lowest cost.  
select control values based on the possible parameters with a lowest cost.  
It would have been obvious before the effective filing date of the claimed invention to modify Schulz to select control values based on the possible adjustments with a lowest cost, as well known in the art, in order to optimize the adjustments to minimize the cost, with predictable results.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shelley Chen/
Patent Examiner
Art Unit 3663
July 31, 2021